             Case 3:20-cv-05767-MJP Document 83 Filed 08/11/21 Page 1 of 3




 1
                                                    THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9
                                                            IN ADMIRALTY
10   S.D.S. LUMBER CO.,
                                                            NO. 3:20-cv-05767-MJP
11                         Petitioner,
                                                            STIPULATED MOTION AND
12          v.                                              [PROPOSED] ORDER EXTENDING
                                                            DISCOVERY DEADLINE AND
13   KEVIN GREGORY and JACOB GREGORY,                       SETTING MOTION SCHEDULE

14                         Claimants.                       NOTE ON MOTION CALENDAR:
                                                            AUGUST 11, 2021
15

16          Pursuant to LCR 7(g) and 7(k), Petitioner SDS Lumber Co., by and through its counsel

17   of record, moves this Court to extend the discovery deadline to allow the completion of the

18   depositions of Claimants Kevin Gregory and Jacob Gregory, scheduled to take place on

19   August 25, 2021. SDS Lumber also moves this Court to set an agreed remaining briefing and

20   noting schedule for SDS Lumber’s Motion to Strike or Disregard Claimants’ Response to

21   Motion (Dkt. No. 72) and for Claimants’ Combined Opposition to Motion and Cross Motion

22   (Dkt. No. 76). Claimants, by and through their counsel of record, stipulate to this motion.

23          1.      Motion to Extend Discovery Deadline

24          SDS Lumber took the Claimants’ depositions on June 30, 2021, prior to discovery

25   cutoff on July 9, 2021, but did not complete the depositions concerning questions on

26   Claimants’ medical care and treatment to which counsel for Claimants objected. During the
     STIPULATION AND [PROPOSED] ORDER                                     ATTORNEYS AT LAW
     EXTENDING DISCOVERY DEADLINE AND                           BAUER MOYNIHAN & JOHNSON LLP
     SETTING MOTION BRIEFING SCHEDULE - 1                            2101 FOURTH AVENUE, STE. 2400
                                                                      SEATTLE, WASHINGTON 98121
     No.: 3:20-cv-05767-MJP                                            TELEPHONE: (206) 443-3400
             Case 3:20-cv-05767-MJP Document 83 Filed 08/11/21 Page 2 of 3




 1   depositions, counsel for the parties agreed that the questions concerning medical care and
 2   treatment would be reserved and the depositions would be completed at a later time in the event
 3   the Court granted SDS Lumber’s then-pending motion to compel. On July 12, 2021, this Court
 4   issued its order granting SDS Lumber’s motion to compel (Dkt. No. 69). The parties have now
 5   agreed to complete the depositions.
 6          Good cause exists to extend the discovery deadline to allow completion of the
 7   Claimants’ depositions. Extension of the discovery deadline is requested solely to complete the
 8   depositions of Claimants concerning, and limited to, their medical care and treatment, which
 9   the Court has determined is discoverable and is relevant to their claims of damages.
10          Therefore, the parties respectfully request this Court extend the discovery deadline to
11   August 25, 2021 to allow the completion of the Claimants’ depositions.
12          2.      Motion to Set Briefing and Noting Schedule
13          On August 5, 2021, SDS Lumber filed and served its Motion to Strike or Disregard
14   Claimants’ Response to Motion Per Fed. R. Civ. P. 56(d), Supporting Declaration and Exhibit,
15   noted for consideration on August 20, 2021 (Dkt. No. 72). On August 9, Claimants filed and
16   served their Combined Opposition to Limitation Plaintiff's Motion to Strike Claimants' Rule
17   56(d) Submission and Claimants' Cross Motion Requesting the Court to Review Frank
18   Cornelison, Jr.'s Deposition in Connection with Limitation Plaintiff's Motion for Partial
19   Summary Judgment, noted for consideration on August 27, 2021 (Dkt. No. 76). The parties
20   agree to the following remaining briefing and noting schedule on the two cross motions:
21          August 16, 2021:       SDS Lumber’s combined reply on Motion to Strike or Disregard
                                   (Dkt. No. 72) and Response to Claimants’ Cross Motion (Dkt.
22                                 No. 76)
23          August 27, 2021:       Claimants’ reply on Cross Motion (Dkt. No. 76)
24          August 27, 2021:       SDS Lumber’s Motion to Strike or Disregard Re-Noted for
                                   Consideration, and Claimants’ Cross Motion, original noting
25                                 date retained
26
     STIPULATION AND [PROPOSED] ORDER                                      ATTORNEYS AT LAW
     EXTENDING DISCOVERY DEADLINE AND                           BAUER MOYNIHAN & JOHNSON LLP
     SETTING MOTION BRIEFING SCHEDULE - 2                             2101 FOURTH AVENUE, STE. 2400
                                                                       SEATTLE, WASHINGTON 98121
     No.: 3:20-cv-05767-MJP                                             TELEPHONE: (206) 443-3400
          Case 3:20-cv-05767-MJP Document 83 Filed 08/11/21 Page 3 of 3




          Dated this 11th day of August, 2021.
 1

 2                                               BAUER MOYNIHAN & JOHNSON LLP

 3                                               s/ Matthew C. Crane
                                                 Matthew C. Crane, WSBA No. 18003
 4
                                                 s/ Meliha Jusupovic
 5
                                                 Meliha Jusupovic, WSBA No. 54024
 6
                                                 Bauer Moynihan & Johnson LLP
 7                                               2101 Fourth Avenue Suite 2400
                                                 Seattle, WA 98121
 8                                               Telephone: (206) 443-3400
                                                 Fax: (206) 448-9076
 9
                                                 Email: mccrane@bmjlaw.com
10                                                       mjusupovic@bmjlaw.com

11                                               Attorneys for Petitioner SDS Lumber Co.

12
                                                 STACEY & JACOBSEN, PLLC
13
                                                 By: s/ James P. Jacobsen
14                                               James P. Jacobsen, WSBA #16331
15
                                                 s/ Joseph S. Stacey
16                                               Joseph S. Stacey, WSBA #12840

17                                               s/ Nigel T. Stacey
                                                 Nigel T. Stacey, WSBA #55458
18                                               Attorneys for Claimants Kevin Gregory and
19                                               Jacob Gregory

20
                                            ORDER
21
          It is so ordered.
22

23

24

25
                                                        A
                                                        Marsha J. Pechman
                                                        United States Senior District Judge
26
     STIPULATION AND [PROPOSED] ORDER                                   ATTORNEYS AT LAW
     EXTENDING DISCOVERY DEADLINE AND                         BAUER MOYNIHAN & JOHNSON LLP
     SETTING MOTION BRIEFING SCHEDULE - 3                          2101 FOURTH AVENUE, STE. 2400
                                                                    SEATTLE, WASHINGTON 98121
     No.: 3:20-cv-05767-MJP                                          TELEPHONE: (206) 443-3400
